Exhibit 10(g)

First Amendment to the Second Amended and
Restated Loan and Security Agreement


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
("First Amendment") is made as of this 8th day of June, 2012, by and among BANK
OF AMERICA, N.A., a national banking association ("Bank of America") with an
office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent ("Agent") for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a "Lender" and collectively as the "Lenders"), the LENDERS and MFIU, INC., a
Delaware corporation ("MFRI"), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation ("Midwesco"), PERMA·PIPE, INC., a Delaware corporation
("Perma-Pipe"), THERMAL CARE, INC., a Delaware corporation ("Thermal Care"), TDC
FILTER MANUFACTURING, INC., a Delaware corporation ("TDC"), MIDWESCO MECHANICAL
AND ENERGY, INC., a Delaware corporation ("Mechanical") and PERMA-PIPE
INTERNATIONAL COMPANY, LLC, a Delaware limited liability company ("Perma-Pipe
International") and PERMA-PIPE CANADA, INC., a Delaware corporation ("Perma-Pipe
Canada"). Capitalized terms used in this Agreement have the meanings assigned to
them in Appendix A, General Definitions. Accounting terms not otherwise
specifically defined herein shall be construed in accordance with GAAP
consistently applied. MFRI, Midwesco, Perma-Pipe, Thermal Care, TDC, Mechanical,
Perma-Pipe International and Perma-Pipe Canada are sometimes hereinafter
referred to individually as a "Borrower" and collectively as "Borrowers".


WHEREAS, Borrowers, Agent, and the Lender signatories thereto hereto entered
into that certain Second Amended and Restated Loan and Security Agreement dated
April 30, 2012 (said Second Amended and Restated Loan and Security Agreement, as
amended from time to time, the "Loan Agreement");


NOW, THEREFORE, in consideration of the following term and conditions, the
parties agreed as follows:


1.
Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.



2.
Restricted Investment. Subsection 8.2.12 is hereby deleted and the following is
inserted in its stead:



"8.2.12 Restricted Investment.
a.Make or have, or permit any Subsidiary of any Borrower to make or have, any
Restricted Investment, except that for (w) Restricted Investments existing as of
June 1, 2012, (x) Restricted Investments with an amount equal to $50,000 or less
(aggregating all related Restricted Investments in determining whether such
$50,000 basket is exceeded), (y) such other Restricted Investments made after
June 1, 2012 as consented to in writing by Agent and (z) Restricted Investments
permitted pursuant to clause (b) below; and


b.Other than with respect to cash investments in Bayou Perma Pipe Canada, Ltd.
("Canadian Joint Venture") existing in the amount of $7,003,757 as of June 1,
2012 and as provided in the next sentence, make or have or permit any Subsidiary
of any Borrower to make or have any cash investments in Canadian Joint Venture.
Agent and Lenders shall also have been deemed to have consented to MFRI
executing a limited guarantee (for an amount not to exceed $3,000,000) in
connection with a mortgage loan to Canadian Joint Venture, the proceeds of which
shall be used by Canadian Joint Venture for working capital purposes, so long as
Agent shall have received substantially final copies of such limited guaranty
and the underlying documents and the form and substance of such limited guaranty
and underlying documents are acceptable to Agent. MFRI's obligations under such
limited guaranty shall not be secured by a Lien on any asset of MFRI or its
domestic Subsidiaries."


3.
Existing Mortgages. Agent and Lenders consent to the refinancing of the Existing
Mortgage





--------------------------------------------------------------------------------

Exhibit 10(g)

Indebtedness at Borrowers' Lebanon, Tennessee facility so long as (x) the
aggregate principal amount of such refinanced Existing Mortgage Indebtedness
does not exceed $1,750,000, (y) Borrowers have delivered to Agent all agreements
and other documents and instruments evidencing such refinanced Existing Mortgage
Indebtedness and the terms and conditions thereof are acceptable to Agent and
(z) the proceeds of such refinanced Existing Mortgage Indebtedness are applied
to the Obligations as provided in subsection 3.3.2.


4.
Profitability Improvement Plan. In order to induce Agent and Lenders to enter
into this First Amendment, Borrowers agree to deliver to Agent a profitability
improvement plan for Borrowers' Domestic Filter Business unit, in form and
substance reasonably acceptable to Agent on or prior to June 25, 2012.



5.
Conditions Precedent. This First Amendment shall become effective upon receipt
by Agent of a fully executed copy of this First Amendment.



6.
Governing Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.



7.
Execution in Counterparts. This First Amendment may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
Agreement.



8.
Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.



(Signature Page Follows)




--------------------------------------------------------------------------------

Exhibit 10(g)

(Signature Page to First Amendment to Second
Amended and Restated Loan and Security Agreement)


 
 
MFRI, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President and Chief Financial Officer
 
 
 
 
 
MIDWESCO FILTER RESOURCES, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
THERMAL CARE, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
TDC FILTER MANUFACTURING, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
MIDWESCO MECHANICAL AND ENERGY, INC.


By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
PERMA‑PIPE INTERNATIONAL COMPANY, LLC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 





--------------------------------------------------------------------------------

Exhibit 10(g)

 
 
PERMA‑PIPE CANADA, INC.
By: /s/ Michael D. Bennett
 
 
Michael D. Bennett
 
 
Vice President, Secretary and Treasurer
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/ Brian Conole
 
 
Brian Conole
 
 
Senior Vice President







